QUAYLE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

CLAIM INTERPRETATION

The term “processor”, recited in claim 4, at line 3, covers a broad class of known structures including microprocessors and their equivalents, and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  

The term “imaging apparatus” in claim 1, line 3, is interpreted as being a structural term and hence is not considered to be a generic placeholder for the term "means", and therefore does not invoke 35 USC 112f.  As depicted in applicant’s figure 2, at numeral 5, the imaging apparatus is a camera as would be understood by one of ordinary skill in the art, and the term “imaging apparatus” is used in the art as a structural term interchangeably with the term camera.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Allowable Subject Matter
Claims 1-9 are allowed.

The following is an examiner’s statement of reasons for allowance:  The following prior art references found during the prior art search are relevant for the following reasons:

Hongo (US 6,677,969 B1) detects head nodding based on the detection of vertical downward head movement:

    PNG
    media_image1.png
    384
    604
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    549
    536
    media_image2.png
    Greyscale


Shunji et al. (EP 1 770 596 A1) also detects head nodding based on head angle:


    PNG
    media_image3.png
    468
    830
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    520
    811
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    576
    594
    media_image5.png
    Greyscale


	Kawato et al., “Real-time Detection of Nodding and Head-shaking by Directly Detecting and Tracking the “Between-Eyes””, Published in: Proceedings Fourth IEEE International Conference on Automatic Face and Gesture Recognition (Cat. No. PR00580), Published on IEEE Explore on 06 August 2002, 8 pages total, teaches head nodding detection by detecting and tracking facial features: 

    PNG
    media_image6.png
    816
    579
    media_image6.png
    Greyscale



    PNG
    media_image7.png
    250
    495
    media_image7.png
    Greyscale
 



	Finally, Davis et al., “A Perceptual User Interface for Recognizing Head Gesture Acknowledgements”, PUI 2001 Orlando FL, USA Copyright 2001 ACM 1-58113-448-7-11/14/01, pages 1-7, teaches head nodding detection using facial features and histograms of vertical motion:


    PNG
    media_image8.png
    467
    700
    media_image8.png
    Greyscale



    PNG
    media_image9.png
    925
    723
    media_image9.png
    Greyscale


	However, none of the above references teach or suggest, using claim 1 as an example, the limitation of, “executing a threshold determination processing that includes determining a threshold to be compared with the first amount of change based on a frequency distribution of amounts of change in time series of the head region included in a past image frame group prior to the acquired image frame; and executing an evaluation processing that includes evaluating the first amount of change by comparing the determined threshold and the first amount of change.”  Independent claims 4 and 7 recite the same essential limitations, and the remainder of the pending claims are dependent. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
This application is in condition for allowance except for the following formal matters:  The objection to the specification as described above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WERNER whose telephone number is (571)272-7401.  The examiner can normally be reached on M-F, 9AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward F. Urban can be reached on 571-272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


BRIAN P. WERNER
Primary Examiner
Art Unit 2665



/Brian Werner/Primary Examiner, Art Unit 2665